NUMBER 13-10-00434-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                    IN RE: LEOPOLDO LEAL


                             On Petition for Writ of Mandamus


                               MEMORANDUM OPINION
         Before Chief Justice Valdez and Justices Yañez and Garza
                    Per Curiam Memorandum Opinion1


        Relator, Leopoldo Leal, filed a pro se petition for writ of mandamus in the foregoing

cause on August 2, 2010, in which he requests this Court to compel the respondent, the

Honorable Nelva Gonzales Ramos, presiding judge of the 347th District Court of Nueces

County, to vacate her July 7, 2010 order in trial court cause number 10-1868-H. The July

7, 2010 order: (1) declares relator to be a vexatious litigant; and (2) orders him to pay




        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
security in the amount of $24,000 on or before July 20, 2010.2

        The Court, having examined and fully considered the petition for writ of mandamus,

is of the opinion that relator has not shown himself entitled to the relief sought.

Accordingly, the petition for writ of mandamus is DENIED.3



                                                                      PER CURIAM




Delivered and filed the
4th day of August, 2010.




        2
           See T EX . C IV . P RAC . & R EM . C OD E A N N . §§ 11.051, 11.055 (Vernon 2002). W e note that we have
construed relator’s petition liberally, as it fails to m eet the requirem ents specified in the rules of appellate
procedure. See generally T EX . R. A PP . P. 52.3. W e also note that relator has previously filed petitions which
failed to com ply with applicable requirem ents. See, e.g., In re Leal, No. 13-10-102-CV, 2010 Tex. App. LEXIS
1622, at **1-2 (Tex. App.–Corpus Christi Mar. 4, 2010) (per curiam ) (orig. proceeding).

        3
            See T EX . R. A PP . P. 52.8(a).

                                                        2